Exhibit 10.2

 



EXECUTION VERSION

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of June 30, 2015 and, by
and between APPLIED OPTOELECTRONICS, INC., a Delaware corporation (the
“Borrower”), and each Additional Grantor that may become a party hereto after
the date hereof in accordance with Section 6.16 hereof (each of the Borrower and
each Additional Grantor being a “Grantor” and collectively the “Grantors”) and
EAST WEST BANK, as Agent for and representative of the Lender Parties (as
defined below) (in such capacity, the “Agent”). If there are no Guarantors that
are party to this Agreement, the term “Grantors” shall refer only to the
Borrower.

 

RECITALS

 

A. The Borrower, the Lenders party thereto from time to time (the “Lenders”),
and the Agent have entered into a Credit Agreement, dated as of the date hereof
(as amended, modified or supplemented from time to time, the “Credit
Agreement”).

 

NOW, THEREFORE, intending to be legally bound hereby, the Grantors agree as
follows:

ARTICLE I
DEFINITIONS

 

1.1 Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given in the Credit Agreement. In addition to the other terms defined
elsewhere in this Agreement, as used herein the following terms shall have the
following meanings:

 

“Additional Grantor”: Any Person that becomes a party hereto after the date
hereof as an additional Grantor by executing a Supplement.

 

“Excluded Collateral”: Any or all (i) Equipment purchased by a Grantor on behalf
of a Foreign Branch prior to the Closing or by a Foreign Branch directly and
kept on the books and records of a Foreign Branch to be used and located in
Taiwan, (ii) with the consent of the Agent, Equipment of a Grantor located in
the United States to be transferred to and kept on the books and records of a
Foreign Branch and relocated to Taiwan, (iii) Inventory produced and located in
Taiwan and kept on the books and records of a Foreign Branch, and (iv) Inventory
of a Grantor located in the United States that is sold or otherwise transferred
to, and kept on the books and records of, a Foreign Branch in compliance with
Section 7.9 of the Credit Agreement and relocated to Taiwan. For the avoidance
of doubt, to the extent that any Grantor loans or advances any amount to a
Foreign Branch for the purpose of acquiring Excluded Collateral, such loan or
advance must be in compliance with Section 7.7 of the Credit Agreement.

 

“Lender Parties”: The Agent and the Lenders.

 

“Pledged Debt”: Indebtedness from time to time owed to a Grantor, the
instruments and certificates evidencing such Indebtedness and all interest, cash
or other property received, receivable or otherwise distributed in respect of or
exchanged therefor.

 

“Pledged Equity”: (i) All Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 1 annexed hereto,
(ii) the certificates or other instruments representing any of the foregoing and
any interest of a Grantor in the entries on the books of any securities
intermediary pertaining thereto, (iii) all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor, (iv) all capital and interests in profits, losses and
assets, at any time represented by any Pledged Equity; (v) all other payments
due or to become due in respect of any Pledged Equity, whether under any
partnership agreement, liability company agreement or otherwise, whether as
contractual obligations, damages, insurance proceeds or otherwise; and (vi) all
of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement, limited
liability company agreement or otherwise, or at law or otherwise in respect of
such Pledged Equity.

1

 

“Secured Obligations”: All Obligations, and (a) with respect to the Borrower,
(i) all obligations from time to time of the Borrower to any Lender Party,
including those under or in connection with any Loan Document, Hedging Contracts
and Cash Management Agreements; and (b) with respect to each other Grantor, all
obligations from time to time of such Grantor to the Lender Parties under or in
connection with the Guaranty or any other Loan Document; including, in each
case, all obligations to pay principal, interest, fees, expenses, indemnities or
other amounts, in each case whether such obligations are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising
(including interest and other obligations arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, dissolution or
similar proceeding with respect to the Borrower or any other Grantor or any
other Person, or which would have arisen or accrued but for the commencement of
such proceeding, even if such obligation or the claim therefor is not
enforceable or allowable in such proceeding).

 

“Securities Collateral”: The Pledged Equity, the Pledged Debt and any other
Investment Property in which Grantor has an interest.

 

“Supplement”: A supplement to this Agreement, in substantially the form set
forth as Exhibit A attached hereto, entered into pursuant to Section 6.16
hereof.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York.

 

ARTICLE II
SECURITY

 

2.1 Grant of Security. Each Grantor hereby assigns to Agent, and hereby grants
to Agent, for the benefit of the Lender Parties, a security interest in, all of
such Grantor’s right, title and interest in and to all of the personal property
of such Grantor including the following, in each case whether now or hereafter
existing, whether tangible or intangible, whether now owned or hereafter
acquired and wherever the same may be located (the “Collateral”):

 

(a)   all Accounts;

(b)   all Chattel Paper;

(c)   all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;

(d)   all Documents;

(e)   all General Intangibles (including patents, trademarks, service marks,
copyrights, and other intellectual property), Payment Intangibles and Software;

(f)   all Goods, including Inventory, Equipment and Fixtures;

(g)   all Instruments;

(h)   all Investment Property;

 

2

 

 

(i)   all Letter-of-Credit Rights and other Supporting Obligations;

(j)   all Records;

(k)   all Commercial Tort Claims; and

(l)   all Proceeds and Accessions with respect to any of the foregoing
Collateral.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC, it being the intention of the Grantors that the description of the
Collateral set forth above be construed to include the broadest possible range
of assets.

 

2.2 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Secured Obligations of each Grantor.

 

2.3 Exclusions.

 

(a) Security Interest Prohibited. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, and each Grantor shall not
be deemed to have granted a security interest in, any of such Grantor’s rights
or interests in or under, any license, contract, permit, Instrument, security or
franchise or any of its rights or interests thereunder to the extent, but only
to the extent, that such a grant would, under the terms of such license,
contract, permit, Instrument, security or franchise, result in a breach of the
terms of, or constitute a default under, such license, contract, permit,
Instrument, security or franchise (other than to the extent that any such term
would be rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision the Collateral shall include, and
such Grantor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect.

 

(b) Stock of Foreign Subsidiaries. Notwithstanding the foregoing, the Collateral
shall not include any Equity Interests issued by a Person if such Person is a
controlled foreign corporation (as such term is defined in Section 957(a) of the
Internal Revenue Code of 1986, as amended) to the extent that creation of a
security interest by a Grantor in such Equity Interests could reasonably be
expected to result in material adverse tax consequences to such Grantor or the
Borrower, it being acknowledged and agreed that the creation of a security
interest in Equity Interests possessing more than 65% of the voting power of all
classes of Equity Interests of such Person entitled to vote would result in such
material adverse tax consequences.

 

(c) Prohibited by Law. Notwithstanding anything herein to the contrary, in no
event shall the Collateral include, and each Grantor shall not be deemed to have
granted a security interest in, any of such Grantor’s rights or interests in any
property to the extent that such grant of a security interest is prohibited by
any requirements of any Law or requires a consent not obtained of any
Governmental Authority pursuant to such requirement (other than to the extent
that any such requirement would be rendered ineffective pursuant to the UCC or
any other applicable Law (including the United States Bankruptcy Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such requirement the Collateral shall include, and
the relevant Grantor shall be deemed to have granted a security interest in, all
such rights and interests as if such provision had never been in effect. In the
event that any asset of any Grantor is excluded from the Collateral by virtue of
the foregoing, such Grantor agrees to use all reasonable efforts to obtain all
requisite consent to enable Grantor to provide a security interest in such asset
pursuant thereto as promptly as practicable.

3

 

(d) Excluded Collateral. Notwithstanding anything herein to the contrary, in no
event shall the Collateral include , and each Grantor shall not be deemed to
have granted a security interest in, any of such Grantor’s rights or interests
in any Excluded Collateral.

 

ARTICLE III

PERFECTION AND OTHER COLLATERAL MATTERS

 

 

3.1 Perfection.

 

(a) Generally. Each Grantor agrees that from time to time, at the expense of
Grantors, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Agent may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor will:

 

(i)     (A) execute (if necessary) and file such financing or continuation
statements, or amendments thereto, (B) execute and deliver, and cause to be
executed and delivered, agreements establishing that the Agent has control of
electronic Chattel Paper, Deposit Accounts, Investment Property and
Letter-of-Credit Rights of such Grantor, (C) deliver to the Agent all
certificates or Instruments representing or evidencing Investment Property,
accompanied by duly executed endorsements or instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Agent and (D)
deliver such other instruments or notices, in each case, as may be necessary or
desirable, or as the Agent may request, in order to perfect and preserve the
security interests granted or purported to be granted hereby;

 

(ii) furnish to the Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Agent may reasonably request, all in reasonable
detail;

 

(iii) at any reasonable time, upon request by Agent, exhibit, to the extent
reasonable, the Collateral to and allow inspection of the Collateral by the
Agent or any Lender, or persons designated by the Agent or any Lender;

 

(iv) at the Agent’s request, appear in and defend any action or proceeding that
may affect such Grantor’s title to or the Agent’s security interest in all or
any part of the Collateral;

 

(v) use commercially reasonable efforts to obtain any necessary consents of
third parties to the creation and perfection of a security interest in favor of
the Agent with respect to any Collateral; and

 

(vi) at the request of the Agent, take any and all actions required to perfect
its security interest in titled vehicles.

 

(b) Financing Statements, etc. Each Grantor hereby authorizes the Agent to file
one or more financing or continuation statements, and amendments thereto,
relating to any Collateral without the signature of the Grantor where permitted
by law, including financing statements that indicate that the Collateral is “all
assets” of such Grantor or words to similar effect. A photocopy or other
reproduction of this Agreement or any financing statement covering any
Collateral shall be sufficient as a financing statement where permitted by law.

4

 

(c) Waiver by Landlords, Mortgagees, etc. To the extent that any Collateral at
any time is located on premises that are leased from, or otherwise belonging to,
any Person other than a Grantor, or that is subject to a mortgage or other lien
in favor of any Person other than a Grantor, the Grantors shall provide the
Agent with a waiver agreement in form and substance satisfactory to the Agent,
duly executed by such landlord, mortgagee or other Person. Any such executed
waiver agreement with respect to any location leased on the Closing Date shall
be provided to the Agent within thirty (30) days the Closing Date (or such
longer time as the Agent may agree in its sole discretion).

 

(d) Commercial Tort Claims. Each Grantor agrees that it will promptly notify the
Agent in writing of any Commercial Tort Claim with claims for damages (whether
stated or anticipated by any Grantor), individually or in the aggregate, in
excess of $750,000 constituting Collateral and from time to time, at the expense
of Grantors, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary,
or that the Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby with respect to such
Commercial Tort Claim. The Grantors hereby represent that, as of the Closing
Date, no Grantor has any Commercial Tort Claims.

 

3.2 Matters Relating to Accounts. Except as otherwise provided in this Section,
each Grantor shall continue to collect, at its own expense, all amounts due or
to become due to such Grantor under the Accounts. In connection with such
collections, each Grantor may take (and, upon the occurrence and during the
continuance of an Event of Default at the Agent’s direction, shall take) such
action as such Grantor or the Agent may deem necessary or advisable to enforce
collection of amounts due or to become due under the Accounts; provided, that
the Agent shall have the right at any time, upon the occurrence and during the
continuation of an Event of Default and upon written notice to such Grantor of
its intention to do so, to:

 

(a) notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Agent and to direct such account debtors or obligors to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Agent,

 

(b) notify each Person maintaining a lockbox or similar arrangement to which
account debtors or obligors under any Accounts have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Agent,

 

(c) enforce collection of any such Accounts at the expense of Grantors, and

 

(d) adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done.

 

After receipt by such Grantor of the notice from the Agent referred to in the
proviso to the preceding sentence, (i) all amounts and proceeds (including
checks and other Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Agent on behalf of
the Lender Parties hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Agent in the same
form as so received (with any necessary endorsement), and (ii) such Grantor
shall not, without the written consent of the Agent, adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
account debtor or obligor thereof, or allow any credit or discount thereon.

5

 

3.3 Matters Relating to Securities Collateral.

 

(a) Form of Securities Collateral. If any Securities Collateral is not a
security pursuant to Section 8-103 of the UCC, Grantor shall not take any action
that, under such Section, converts such Securities Collateral into such a
security without causing the issuer thereof to promptly comply with Section
3.1(b).

 

(b) Voting and Distributions. (i)     So long as no Event of Default, shall have
occurred and be continuing, (A) each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Securities
Collateral for any purpose not prohibited by the terms of this Agreement or the
Credit Agreement; provided, such Grantor shall not exercise or refrain from
exercising any such right if the Agent shall have notified Grantor that, in the
Agent’s judgment, such action would have a material adverse effect on the value
of the Securities Collateral or any part thereof; and (B) each Grantor shall be
entitled to receive and retain any and all dividends, other distributions,
principal and interest paid in respect of the Securities Collateral in
compliance with the Credit Agreement.

 

(ii) Upon the occurrence and during the continuation of an Event of Default (A)
upon written notice from the Agent to Grantor, all rights of Grantor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease, and all such rights shall thereupon become
vested in the Agent who shall have the sole right to exercise such voting and
other consensual rights; (B) all rights of Grantor to receive the dividends,
other distributions, principal and interest payments which it would otherwise be
authorized to receive and retain shall cease, and all such rights shall become
vested in the Agent who shall thereupon have the sole right to receive and hold
as Collateral such dividends, other distributions, principal and interest
payments; and (C) all dividends, principal, interest payments and other
distributions which are received by Grantor contrary to the provisions of clause
(B) shall be received in trust for the benefit of the Agent, shall be segregated
from other funds of Grantor and shall forthwith be paid over to the Agent as
Collateral in the same form as so received (with any necessary endorsements).

 

(iii) In order to permit the Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(A) Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Agent all such proxies, dividend payment orders and other
instruments as the Agent may from time to time reasonably request, and (B)
without limiting the effect of clause (A) above, Grantor hereby grants to the
Agent an irrevocable proxy to vote the Pledged Equity and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged Equity
would be entitled, which proxy shall be effective, automatically and without the
necessity of any further action.

 

(c) Subsequently Acquired Collateral. If any Grantor shall acquire (by purchase,
dividend, distribution or otherwise) any additional Securities Collateral at any
time or from time to time after the date hereof, such Securities Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 2.1
and, furthermore, such Grantor will promptly thereafter (i) take (or cause to be
taken) all action with respect to such Securities Collateral in accordance with
the procedures set forth in Section 3.1, and (ii) deliver to the Agent (A) a
certificate executed by a principal executive officer of such Grantor listing
such Securities Collateral and certifying that the same has been duly pledged in
favor of the Agent, on behalf of the Lender Parties, and (B) supplements to
Schedule 1 hereto as are necessary to cause such annexes to be complete and
accurate at such time.

 

(d) Grantors agree that they will at all times own and control 100% of the
Equity Interests of the Borrower’s Subsidiaries.

6

 

(e) Transfer Taxes. Each pledge of Securities Collateral under Section 2.1 or
3.4 shall be accompanied by any transfer tax stamps or similar items and all
related fees or taxes required in connection with the pledge of such Securities
Collateral.

 

3.4 Matters Relating to Intellectual Property Collateral.

 

(a) A true and complete list of all registered Intellectual Property and
applications for any Intellectual Property owned, held (whether pursuant to a
license or otherwise) or used by any Grantor, in whole or in part, is set forth
on Schedule 2 annexed hereto; and after reasonable inquiry, nor Grantor is aware
of any pending or threatened claim by any third party that any of the
Intellectual Property owned, held or used by such Grantor is invalid or
unenforceable.

 

(b) If any Grantor, either itself or through any agent, employee, licensee or
designee, files an application for the registration of any patent, trademark or
copyright with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in the United States, the
applicable Grantor shall, within 30 days of such filing, give the Agent written
notice thereof, and, upon request of the Agent, such Grantor shall execute and
deliver any and all patent security agreements, copyright security agreements or
trademark security agreements with respect to such registered Intellectual
Property as the Agent may request to evidence the Agent’s Lien on such patent,
trademark or copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(c) Each Grantor shall take all actions necessary or reasonably requested by the
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the patents, trademarks
and copyrights that are owned by the applicable Grantor and that such Grantor
reasonably determines are material to the conduct of its business or operations
(now or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

 

(d) In the event any Grantor determines that any of the patent, trademark or
copyright Collateral owned by such Grantor is infringed upon, or misappropriated
or diluted by a third party, the applicable Grantor shall notify the Agent
promptly after becoming aware of such infringement, misappropriation or
dilution. The applicable Grantor shall, unless such Grantor shall reasonably
determine that such patent, trademark or copyright Collateral is not material to
the conduct of its business or operations, promptly exercise enforcement
remedies against such infringement, misappropriation or dilution and to recover
any and all damages for such infringement, misappropriation or dilution, and
shall take such other actions as the Agent shall deem reasonably appropriate
under the circumstances to protect such patent, trademark or copyright
Collateral.

 

(e) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, each Grantor, effective upon the
occurrence and during the continuance of an Event of Default, hereby assigns,
transfers and conveys to the Agent the nonexclusive right and license to use all
trademarks, tradenames, copyrights, patents or technical processes (including,
without limitation, any Intellectual Property constituting Collateral) owned or
used by Grantor that relate to the Collateral, together with any goodwill
associated therewith, all to the extent necessary to enable the Agent to realize
on the Collateral in accordance with this Agreement and to enable any transferee
or assignee of the Collateral to enjoy the benefits of the Collateral. This
right shall inure to the benefit of all successors, assigns and transferees of
the Agent and its successors, assigns and transferees, whether by voluntary
conveyance, operation of law, assignment, transfer, foreclosure, deed in lieu of
foreclosure or otherwise. Such right and license shall be granted free of
charge, without requirement that any monetary payment whatsoever be made to any
Grantor. If and to the extent that any Grantor is permitted to license any
Intellectual Property constituting Collateral, the Agent shall promptly enter
into a non disturbance agreement or other similar arrangement, at such Grantor’s
request and expense, with such Grantor and any licensee of any such Intellectual
Property permitted hereunder in form and substance reasonably satisfactory to
the Agent pursuant to which (i) the Agent shall agree not to disturb or
interfere with such licensee’s rights under its license agreement with such
Grantor so long as such licensee is not in default thereunder, and (ii) such
licensee shall acknowledge and agree that such Intellectual Property licensed to
it is subject to the security interest created in favor of the Agent and the
other terms of this Agreement.

7

 

ARTICLE IV
CERTAIN RIGHTS OF AGENT

 

4.1 Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
the Agent as such Grantor’s attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor, the Agent or
otherwise, from time to time in the Agent’s discretion to take any action and to
execute any instrument that the Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 

(a) to obtain and adjust insurance required to be maintained by such Grantor;

 

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c) to receive, endorse and collect any drafts or other Instruments, Documents,
Chattel Paper and other documents in connection with clauses (a) and (b) above;

 

(d) to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of the Agent with
respect to any of the Collateral;

 

(e) to pay or discharge Liens (other than Liens permitted under this Agreement
or the Credit Agreement) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Agent in its sole discretion, any
such payments made by the Agent to become obligations of such Grantor to the
Agent, due and payable immediately without demand;

 

(f) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral;

 

(g) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Agent were the absolute owner thereof for all purposes; and

 

(h) to do, at the Agent’s option and Grantors’ expense, at any time or from time
to time, all acts and things that the Agent deems necessary to protect, preserve
or realize upon the Collateral and the Agent’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do;

 

provided, that except for actions set forth in Paragraphs (e) and (h), such
power may be exercised only so long as an Event of Default has occurred and is
continuing. All third parties are entitled to rely conclusively on a
representation by the Agent that it is entitled to exercise such power of
attorney.

8

 

4.2 Standard of Care. The powers conferred on the Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received and spent by it hereunder, the Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Agent accords its own property.

 

4.3 Agent May Perform. If the Grantor fails to perform any obligation under or
in connection with this Agreement, the Agent may (but shall have no duty to)
itself perform or cause performance of such obligation, and the expenses of the
Agent incurred in connection therewith shall be payable by the Grantor pursuant
to Section 6.4. The Agent may from time to time take any other action which the
Agent deems necessary or appropriate for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein.

 

ARTICLE V
REMEDIES

 

5.1 Remedies. If any Event of Default has occurred and is continuing, the Agent
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or in any other Loan Document or otherwise
available to it, all the rights and remedies of an Agent on default under the
UCC (whether or not the UCC applies to the affected Collateral), and also may:

 

(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Agent forthwith, assemble all or part of the
Collateral as directed by the Agent and make it available to the Agent at a
place to be designated by the Agent that is reasonably convenient to both
parties,

 

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process,

 

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Agent deems appropriate,

 

(iv) take possession of any Grantor’s premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of such
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iii) and collecting any Secured
Obligation,

 

(v) sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Agent may deem commercially reasonable,

 

(vi) exercise dominion and control over and refuse to permit further withdrawals
from any Deposit Account maintained with the Agent or any Agent and provide
instructions directing the disposition of funds in Deposit Accounts not
maintained with the Agent, and

9

 

(vii) provide entitlement orders with respect to Security Entitlements and other
Investment Property constituting a part of the Collateral and, without notice to
any Grantor, transfer to or register in the name of the Agent or any of its
nominees any or all of the Collateral constituting Investment Property.

 

The Agent may be the purchaser of any or all of the Collateral at any such sale
and the Agent shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Agent at such sale. Each Grantor hereby waives any claims against
the Agent arising by reason of the fact that the price at which any Collateral
may have been sold at such a private sale was less than the price which might
have been obtained at a public sale, even if the Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.

 

(b) Securities Collateral. Grantor recognizes that, by reason of certain
prohibitions contained in applicable securities laws, the Agent may be
compelled, with respect to any sale of all or any part of the Securities
Collateral conducted without prior registration or qualification of such
Securities Collateral under the such securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Securities Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof and who meet certain financial criteria. Each Grantor
acknowledges that any such private placement may be at prices and on terms less
favorable than those obtainable through a sale without such restrictions
(including an offering made pursuant to a registration statement under such
securities laws) and, notwithstanding such circumstances, each Grantor agrees
that any such private placement shall not be deemed, in and of itself, to be
commercially unreasonable and that the Agent shall have no obligation to delay
the sale of any Securities Collateral for the period of time necessary to permit
the issuer thereof to register it for a form of sale requiring registration
under such securities laws, even if such issuer would, or should, agree to so
register it. If the Agent determines to exercise its right to sell any or all of
the Securities Collateral, upon written request, Grantor shall and shall cause
each issuer of any Securities Collateral to be sold hereunder from time to time
to furnish to the Agent all such information as Agent may request in order to
determine the amount of Securities Collateral that may be sold by the Agent in
exempt transactions under such securities laws, as the same are from time to
time in effect.

 

(c) Intellectual Property Collateral. Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default, (i) the Agent shall have the right (but not the obligation) to bring
suit, in the name of any Grantor, the Agent or otherwise, to enforce any
Intellectual Property, in which event such Grantor shall, at the request of the
Agent, do any and all lawful acts and execute any and all documents reasonably
required by the Agent in aid of such enforcement and such Grantor shall
promptly, upon demand, reimburse and indemnify the Agent as provided in Section
6.4 hereof, in connection with the exercise of its rights under this Section
5.1, and, to the extent that the Agent shall elect not to bring suit to enforce
any Intellectual Property as provided in this Section, such Grantor agrees to
use all reasonable measures, whether by action, suit, proceeding or otherwise,
to prevent the infringement of any of the Intellectual Property by others and
for that purpose agrees to use its commercially reasonable judgment in
maintaining any action, suit or proceeding against any Person so infringing
reasonably necessary to prevent such infringement; (ii) upon written demand from
the Agent, each Grantor shall execute and deliver to the Agent an assignment or
assignments of the Intellectual Property and such other documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;
(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Agent receives cash proceeds in respect of the sale of, or other realization
upon, the Intellectual Property; and (iv) within five business days after
written notice from the Agent, each Grantor shall make available to the Agent,
to the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ as the Agent may reasonably designate, by name, title or job
responsibility, to permit such Grantor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold or delivered by
Grantor under or in connection with the Intellectual Property, such persons to
be available to perform their prior functions on the Agent’s behalf and to be
compensated by the Agent at such Grantor’s expense on a per diem, pro rata basis
consistent with the salary and benefit structure applicable to each as of the
date of such Event of Default.

10

 

5.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Agent, be held by the Agent as collateral for the
Secured Obligations, or then or at any time thereafter applied in accordance
with Section 8.2 of the Credit Agreement. If and when all Secured Obligations
shall have been completely and finally satisfied in cash in full and all
commitments to extend credit under the Loan Documents shall have terminated, any
surplus of such cash or cash proceeds held by the Agent shall be paid over to
the Grantors or as otherwise required by law. The Grantors shall remain liable,
jointly and severally, for any deficiency.

 

ARTICLE VI
MISCELLANEOUS

 

6.1 Amendments, etc. No amendment to or waiver of any provision of this
Agreement, nor any consent to any departure by any Grantor herefrom, shall in
any event be effective unless in a writing manually signed by the Agent,
provided, that this Agreement may be modified by the execution of a Supplement
by an Additional Grantor in accordance with Section 6.16 hereof and Grantors
hereby waive any requirement of notice of or consent to any such amendment. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

 

6.2 No Implied Waiver; Remedies Cumulative. No failure of the Agent to exercise
any right or remedy under this Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise thereof or the exercise of any other right or remedy.
The rights and remedies of the Agent under this Agreement are cumulative and not
exclusive of any other rights or remedies available hereunder, under any other
agreement, at law, or otherwise.

 

6.3 Notices. Except to the extent, if any, otherwise expressly provided herein,
all notices and other communications (collectively, “notices”) under this
Agreement shall be made and be effective, in the case of the Borrower or any
Lender Party, in accordance with the Credit Agreement, and in the case of any
other Grantor, in accordance with its Guaranty. The Agent may rely on any notice
(whether or not made in a manner contemplated by this Agreement) purportedly
made by or on behalf of a Grantor, and the Agent shall have no duty to verify
the identity or authority of the Person giving such notice.

 

6.4 Indemnity and Expenses.

 

(a) Indemnity. Without limiting the application of Sections 10.4 and 10.5 of the
Credit Agreement, Grantors, jointly and severally, agree to indemnify the Agent
from and against any and all claims, losses, liabilities and expenses (including
reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses, liabilities and expenses resulting solely from the gross negligence or
willful misconduct of the Agent.

11

 

(b) Expenses. The Grantors, jointly and severally, agree to pay to the Agent,
upon demand, the amount of all reasonable expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, which the Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection of or
other realization upon, any Collateral, (iii) the exercise or enforcement of any
of the rights of the Agent hereunder, or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.

 

6.5 Entire Agreement. This Agreement, together with the Exhibits and the
Schedules hereto, and the other Loan Documents, constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous understandings and agreements.

 

6.6 Survival. The obligations of the Grantors under Section 6.4 shall survive
the termination of this Agreement and all other events and conditions
whatsoever. All representations and warranties of each Grantor contained in or
made in connection with this Agreement shall survive, and shall not be waived
by, the execution and delivery of this Agreement, any investigation by or
knowledge of any Lender Party, any extension of credit, termination of this
Agreement or any other event or circumstance whatsoever.

 

6.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same agreement.

 

6.8 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be in any way be affected or impaired thereby.

 

6.9 Headings. Section headings in the Agreement are included for convenience of
reference only and shall not be given any substantive effect.

 

6.10 Successors and Assigns. This Agreement shall be binding upon each Grantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Agent and its successors and assigns. Without limitation of the
foregoing, and subject to and in accordance with the terms of the Credit
Agreement, each Lender (and any successive assignee or transferee) from time to
time may assign or otherwise transfer or create a participation interest in all
or any portion of its rights or obligations under the Loan Documents (including
all or any portion of any commitment to extend credit), or any Secured
Obligations, to any other Person, and such Secured Obligations (including any
Secured Obligations resulting from extension of credit by such other Person
under or in connection with the Loan Documents) shall be and remain Secured
Obligations entitled to the benefit of this Agreement, and to the extent of its
interest in such Secured Obligations such other Person shall be vested with all
the benefits in respect thereof granted to the Lender Parties in this Agreement
or otherwise.

 

6.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Grantors, the Agent and their respective successors and permitted
assigns, except that Grantors shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Agent.

 

6.12 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CHOICE OF LAW PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

12

 

6.13 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE AGENT/DEBTOR RELATIONSHIP THAT IS BEING ESTABLISHED.

 

6.14 Consent to Jurisdiction; Venue. All judicial proceedings brought against a
Grantor with respect to this Agreement and the Loan Documents may be brought in
any state or federal court of competent jurisdiction in Los Angeles County,
California, and by execution and delivery of this Agreement, each Grantor
accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Grantor irrevocably waives any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this Section.

 

6.15 Limitation of Liability. To the fullest extent permitted by law, no claim
may be made by ANY Grantor against ANY LENDER PARTY OR ANY RELATED PARTY THEREOF
for any special, indirect, consequential or punitive damages in respect of any
claim arising from or relating to this Agreement or any other Loan Document or
any statement, course of conduct, act, omission or event in connection with any
of the foregoing (whether based on breach of contract, tort or any other theory
of liability); and EACH Grantor hereby waives, releases and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist.

 

6.16 Additional Grantors. The initial Grantors hereunder shall be the Borrower
and such of the Grantors as are signatories hereto on the date hereof. From time
to time after the date hereof, additional Persons may become Additional
Grantors, by executing a Supplement. Upon delivery of any such Supplement to the
Agent, notice of which is hereby waived by Grantors, each such Additional
Grantor shall be a Grantor and shall be as fully a party hereto as if such
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Agent not to cause any entity to become an Additional Grantor
hereunder. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

[Remainder of page intentionally left blank]

 

13

 

IN WITNESS WHEREOF, Grantors and the Agent have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  APPLIED OPTOELECTRONICS, INC.       By: /s/ Stefan J. Murry   Name: Stefan J.
Murry   Title: CFO and Chief Strategy Officer       EAST WEST BANK, as Agent    
  By:  /s/Stefan J. Murry   Name: Kelvin Chan   Title: Managing Director

 

 

 

Signature Page to Security Agreenment

 

14

 

 

SCHEDULE 1
TO
SECURITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

15

 

SCHEDULE 2
TO
SECURITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

16

 

EXHIBIT A TO
SECURITY AGREEMENT

 

[FORM OF SUPPLEMENT]

 

SUPPLEMENT (this “Supplement”), dated as of _________, 20   , is delivered
pursuant to Section 6.16 of the Security Agreement referred to below. The
undersigned hereby agrees that this Supplement may be attached to the Security
Agreement, dated as of June 30, 2015, among the Grantors signatory thereto and
East West Bank, as Agent (“Agent”), as it may heretofore have been and as it may
hereafter be further amended, modified or supplemented from time to time, the
“Security Agreement”. Capitalized terms used herein not otherwise defined herein
shall have the meanings given in the Security Agreement. The undersigned by
executing and delivering this Supplement hereby becomes a Grantor under the
Security Agreement in accordance with Section 6.16 thereof and agrees to be
bound by all of the terms thereof with the same force and effect as if
originally named as a Grantor therein, and each reference to a “Grantor” in the
Security Agreement shall be deemed to include the undersigned. Without limiting
the generality of the foregoing, the undersigned hereby:

 

(a) authorizes Agent to add the information set forth on the Schedules of this
Agreement to the correlative Schedules attached to the Security Agreement or the
Credit Agreement;

 

(b) represents and warrants that the representations and warranties made by it
as a Grantor under the Security Agreement are true and correct on and as of the
date hereof;

 

(c) grants to and creates in favor of Agent, for the benefit of the Lender
Parties, as security for the payment of the Secured Obligations a security
interest in and lien on all of the undersign’s right, title and interest in and
to the Collateral.

 

Except as expressly supplemented hereby, the Security Agreement shall remain in
full force and effect in accordance with its terms.

 

THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, EXCLUSIVE OF CHOICE OF LAW PRINCIPLES.

 

This Supplement may be executed by the parties hereto in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one and the same agreement.

 

The address, facsimile number and e-mail address for all notices to be delivered
to the undersigned pursuant to the Security Agreement is as set forth on the
signature page hereof.

 

 

Supp-1

 

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

  By:____________________   Name:__________________   Title:___________________
     

[Address:_______________

_______________________

_______________________

  Telephone No.:____________   Fax No.:__________________  
E-mail:____________________

 

 

ACCEPTED:

 

EAST WEST BANK, as Agent

 

By:___________________
Name:_________________
Title:__________________

 

 

 

 

Supp-2

 

 

Schedule 1

 

 

 

 

 

 

 

